United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
DENTAL ACTIVITY, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-705
Issued: September 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2009 appellant filed a timely appeal from the February 13 and June 6,
2008 merit decisions of the Office of Workers’ Compensation Programs denying her recurrence
of disability claim and a December 8, 2008 decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a recurrence of disability on or after November 14, 2007 due to her October 27, 2005
employment injury; and (2) whether the Office properly denied further review of the merits of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
The Office accepted that on October 27, 2005 appellant then a 52-year-old information
technologies specialist, sustained acquired spinal stenosis of her cervical region due to moving

boxes. Appellant stopped work on April 21, 2006 and was paid compensation for wage loss. On
May 4, 2006 Dr. Michael P. Owen, an attending Board-certified neurosurgeon, performed an
anterior cervical decompression, discectomy and interbody fusion at C5-6. The surgery was
authorized by the Office.
In a December 8, 2006 report, Dr. Owen released appellant to resume full-time light-duty
work with restrictions of no pushing, pulling or lifting more than 15 pounds, no crawling more
than four times per day and no crawling for more than five minutes at a time. Appellant had to
be able to change positions from sitting to standing as needed and required use of an ergonomic
workstation.
She returned to modified work for the employing establishment on
January 22, 2007.
On November 15, 2007 appellant filed a claim alleging that she sustained a recurrence of
disability on November 14, 2007. She submitted a November 13, 2007 work release slip in
which Dr. William Stewart, an attending Board-certified neurosurgeon, noted that she was totally
disabled for all employment. Dr. Stewart diagnosed degenerative disc disease of the cervical
spine and C6 radiculopathy. Appellant also submitted a November 21, 2007 treatment note from
an attending nurse practitioner.
On December 28, 2007 the Office requested that appellant submit additional factual and
medical evidence in support of her claim. Appellant submitted notes of a registered physician’s
assistant from early 2008 and the results of a January 25, 2008 magnetic resonance imaging
(MRI) scan. It noted no significant interval change in comparison with previous MRI scan
results dated January 3, 2007.
In an undated statement, appellant discussed the progress of her medical condition since
her return to work on January 22, 2007. On January 26, 2007 she fell backwards in a broken
chair at work. Appellant indicated that she managed to prevent herself from falling backwards
onto the floor, but felt a severe stabbing pain through her neck and an ache between her shoulder
blades. She experienced continuous pain thereafter and stated:
“I was continuously changing positions, sitting, standing upright, bending over,
squatting and stretching exercises, anything to relieve pain while trying to
concentrate on resolving a computer problem, researching and compiling
automation equipment reports and/or training an employee. Pain became so
unbearable that I developed the habit of rocking back and forth when standing in
an attempt to minimize the pain....
“Dr. Stewart placed me out of work pending MRI scan results. He told me he
believed further injury to the cervical area had occurred possibly even breakage of
the cervical fusion of C5, 6 and/or 7.”
In a January 25, 2008 statement, Mitchell Stewart, an administrative officer with the
employing establishment, advised that appellant returned to work for approximately 47 to 50
percent of the time until she was directed by her physician to stop working as of
November 14, 2007. Appellant appeared to be in discomfort throughout the period after she
returned to work in January 2007, although she did not attribute any discomfort to a January 26,

2

2007 accident. Mr. Stewart stated that appellant was provided with a ergonomic chair and she
advised him that the chair was fine. He indicated that the broken chair appellant referred to was
not located in her regular worksite. Mr. Stewart indicated that appellant’s regular worksite was
ergonomically sound and asserted that she was not required to work beyond her restrictions.
In a February 13, 2008 decision, the Office denied appellant’s claim finding that she did
not submit sufficient medical evidence to establish that she sustained a recurrence of disability
on or after November 14, 2007 due to her October 27, 2005 employment injury.
Appellant requested a review of the written record by an Office hearing representative.
She submitted a March 18, 2008 report from Dr. Gerald Amatucci, an attending Board-certified
internist, who provided findings on physical examination, diagnosed neck pain and cervical
radiculopathy and indicated that she was totally disabled for all employment.
In a June 6, 2008 decision, the Office hearing representative affirmed the February 13,
2008 decision.
Appellant, through her attorney, requested reconsideration of her claim. Counsel asserted
that she sustained a more serious injury on October 27, 2005 than the stenosis condition, which
was accepted by the Office. He contended that appellant sustained a recurrence of disability
because she was forced to work beyond her restrictions. In an August 25, 2008 report,
Dr. Amatucci provided an update of appellant’s condition and indicated that she was disabled.
In an October 6, 2008 report, Dr. John Krawchenko, an attending Board-certified neurosurgeon,
indicated that appellant was partially disabled.
In a December 8, 2008 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.1
ANALSIS -- ISSUE 1
The Office accepted that on October 27, 2005 appellant sustained acquired spinal stenosis
of her cervical region due to moving boxes. On November 15, 2007 appellant filed a claim
alleging that she sustained a recurrence of disability on November 14, 2007. The Board finds
that she did not submit sufficient medical evidence to establish that she sustained a recurrence of
disability on or after November 14, 2007 due to her October 27, 2005 employment injury.
1

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

Appellant submitted a November 13, 2007 work release slip from Dr. Stewart, an
attending Board-certified neurosurgeon, who advised that she was totally disabled for all
employment. He diagnosed degenerative disc disease of the cervical spine and C6
radiculopathy. This report, however, is of diminished probative value as Dr. Stewart did not
provide an opinion on causal relationship.2 Dr. Stewart did not address whether appellant’s
disability was related to her October employment injury. In a March 18, 2008 report,
Dr. Amatucci, an attending Board-certified internist, provided findings on physical examination,
diagnosed neck pain and cervical radiculopathy and indicated that appellant was totally disabled
for all employment. He did not provide any medical opinion addressing whether appellant
sustained a recurrence of disability on or after November 14, 2007 due to her October 27, 2005
work injury.3 Appellant submitted reports of a physician’s assistant and a nurse. However,
causal relationship is a medical question that can only be resolved by medical opinion evidence.
The reports of these lay individuals cannot be considered by the Board in adjudicating that
issue.4
On appeal, appellant contends that she sustained a more serious injury on October 27,
2005, than the stenosis condition which was accepted by the Office. However, she did not
submit medical evidence to support this assertion. Prior to the denial of her claim, appellant
claimed that she sustained a recurrence of disability because she was forced to work beyond her
restrictions.5 She claimed that she had to work in a nonergonomic environment, but the
employing establishment denied this contention. Appellant has not submitted evidence to
establish that her workplace was nonergonomic or that she otherwise had to work beyond her
restrictions. For these reasons, she did not establish her claimed work-related recurrence of
disability.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,6 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously

2

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
3

Appellant appears to have attributed her condition in late 2007 to falling backwards in a broken chair on
January 26, 2007 while at work. Neither physician included this incident in their report. This allegation would be
suggestive of a possible traumatic injury occurring on January 26, 2007 and not a recurrence of the accepted injury
of October 27, 2005.
4

Arnold A. Alley, 44 ECAB 912, 920-21 (1993).

5

Counsel also made a similar argument on appeal to the Board.

6

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

4

considered by the Office.7 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file her application for review within one year of the
date of that decision.8 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.9
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record10 and the submission of evidence or argument
which does not address the particular issue involved does not constitute a basis for reopening a
case.11
ANALYSIS -- ISSUE 2
Appellant reiterated that she sustained a more serious injury on October 27, 2005 than the
stenosis condition which was accepted by the Office. This argument does not require reopening
of her claim because it is not relevant to the main issue of the present case.12 The issue is
whether appellant submitted sufficient medical evidence to establish a work-related recurrence of
disability. It can only be resolved through the submission of probative medical evidence.
Appellant also argued that she sustained a recurrence of disability because she was forced to
work beyond her restrictions. However, she previously made this argument and the Board has
held that the submission of an argument previously raised does not require reopening of a
claim.13 Appellant submitted an August 25, 2008 report from Dr. Amatucci, who provided an
update of her condition and indicated that she was disabled. An October 6, 2008 report from
Dr. Krawchenko, an attending Board-certified neurosurgeon, indicated that appellant was
partially disabled. However, these reports are not relevant to the issue in this case because
neither physician provided an opinion that appellant sustained a work-related recurrence of
disability on or after November 14, 2007.
Appellant has not established that the Office improperly denied her request for further
review of the merits of its June 6, 2008 decision under section 8128(a) of the Act, because the
evidence and argument she submitted did not to show that it erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by the Office,
or constitute relevant and pertinent new evidence not previously considered by the Office.

7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a).

9

Id. at § 10.608(b).

10

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

11

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

12

See supra note 11 and accompanying text.

13

See supra note 10 and accompanying text.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability on or after November 14, 2007 due to her October 27, 2005
employment injury. The Board further finds that the Office properly denied appellant’s request
for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
December 8, June 6 and February 13, 2008 decisions are affirmed.
Issued: September 29, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

